Citation Nr: 1022860	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-37 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to reinstatement of Dependency and Indemnity 
Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1940 to June 
1945.  The Veteran died in July 1982, and thereafter the 
appellant received DIC benefits until her remarriage in 1985.  
The appellant is seeking reinstatement of DIC benefits, as 
the surviving spouse of the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2007 administrative decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied reinstatement of DIC benefits.  

The appellant testified before the undersigned Acting 
Veterans Law Judge at a hearing at the RO in April 2010.  A 
transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).


FINDINGS OF FACT

1.  The appellant was married to the Veteran at the time of 
his death in July 1982.  

2.  An August 1982 rating decision awarded the appellant DIC 
benefits as the unremarried widow of a Veteran whose death 
was service-connected pursuant to 38 U.S.C.A. § 410(b).  
3.  The appellant's award of DIC benefits was terminated upon 
her remarriage in April 1985.  

4.  The appellant's claim for reinstatement of DIC benefits 
was received by the RO in August 2006.  


CONCLUSION OF LAW

The appellant is not eligible for reinstatement of DIC 
benefits.  38 U.S.C.A. § 103 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.50, 3.55 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks reinstatement of DIC benefits.  At the 
April 2010 Board hearing the appellant's representative 
argued that the appellant was not notified that she was 
eligible for the reinstatement of her DIC benefits.  The 
appellant testified that she took care of the Veteran while 
he was sick and before his death, deserves DIC benefits, and 
that VA should have told her that she could have gotten her 
DIC benefits back.   

The appellant was married to the Veteran at the time of his 
death in July 1982, and was granted DIC benefits by an August 
1982 rating decision.  The Veteran had a total (100 percent) 
rating at the time of his death for 10 continuous years.  In 
April 1985 she alerted VA that she had remarried and her DIC 
benefits were terminated.  At the time of her remarriage in 
1985 the appellant was 58 years old.  She filed a claim for 
reinstatement of DIC benefits in August 2006.  

In general, entitlement to VA benefits as a surviving spouse 
terminates with the remarriage of the surviving spouse, and 
cannot be reinstated until the subsequent marriage has ended, 
such as by death, divorce, or annulment.  See 38 U.S.C.A. § 
103(d); 38 C.F.R. § 3.55.  Recent legislation has set forth 
some limited exceptions, providing for specific benefits to 
certain surviving spouses whose remarriages are still intact.  
In the Veterans Benefits Act of 2002, retention of benefits 
was authorized for surviving spouses who remarried after the 
age of 55.  See Pub. L. 107-330, § 101(a), 116 Stat. 2820 
(2002) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  The 
following year, legislation was enacted, permitting surviving 
spouses who remarried after the age of 57 to retain 
additional VA benefits, such as DIC and dependents' 
educational assistance.  See Veterans Benefits Act of 2003, 
Pub. L. 108-123, § 101(a), 117 Stat. 2651 (2003) (codified at 
38 U.S.C.A. § 103(d)(2)(B)).

Specifically, a threshold requirement for entitlement to DIC 
and death pension, or in this case reinstatement for these 
benefits, is that an appellant be a "surviving spouse" of 
the veteran.  38 U.S.C.A. §§ 1310, 1318, 1541(a).

In order to qualify as a surviving spouse, a claimant must 
meet several criteria.  The claimant must be a person of the 
opposite sex legally married to the veteran at the time of 
his death and must, with certain exceptions, have lived with 
the veteran continuously from the date of marriage to the 
date of death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  
In addition, a surviving spouse of a veteran must not have 
remarried, except as provided in 38 C.F.R. § 3.55.  See 38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(2).  

The issue in this claim is therefore whether the appellant 
qualifies for any of the exceptions in 38 C.F.R. § 3.55, some 
of which are also listed in 38 U.S.C.A. § 103(d).   

38 U.S.C.A. § 103(d)(2)(A) does provide that remarriage after 
the age of 57 does not bar certain benefits, including DIC 
under 38 U.S.C.A. § 1311, for a claimant as the surviving 
spouse of a Veteran.  However, 38 C.F.R. § 3.55(a)(1) 
provides that this exception applies only to remarriages that 
occurred on or after January 1, 2004, or to remarriages 
before December 16, 2003 only if the application was received 
by VA before December 16, 2004.  38 C.F.R. §§ 
3.55(a)(10)(i),(ii).  [emphasis added].

The appellant's representative submitted an argument in May 
2010 that the language of 38 U.S.C.A. § 103(d)(1)(2)(B) does 
not provide delimiting periods of eligibility of application 
of receipt of the benefit.  However, VA regulation, 38 C.F.R. 
§ 3.55(a)(1), does provide for a time limitation in filing a 
claim for reinstatement of DIC benefits in certain 
circumstances.

In this case, while the appellant was 58 years old at the 
time of her remarriage, her remarriage occurred prior to 
January 1, 2004, and her application for DIC benefits was 
received in August 2006.  Thus, the appellant has met neither 
(remarriage after January 1, 2004, or what was effectively a 
December 16, 2004 deadline for remarriages before December 
16, 2003) of the criteria allowing those who remarry after 
the age of 57 to receive DIC benefits under 38 U.S.C.A. § 
1311.  She is therefore not entitled to recognition as the 
Veteran's surviving spouse on this basis.

As there is no allegation or evidence that any of the other 
exceptions listed in 38 U.S.C.A. § 103(d) and 38 C.F.R. § 
3.55 apply, the appellant's remarriage precludes recognition 
of her as the Veteran's surviving spouse for purposes of the 
DIC benefits that she seeks.  Consequently, recognition of 
the appellant as the Veteran's surviving spouse is legally 
precluded, and her claim for reinstatement of DIC benefits 
must therefore be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

The Board notes and appreciates the appellant's explanation 
during the Board hearing that had she been notified of the 
December 16, 2004 filing deadline she would have applied for 
reinstatement of her DIC benefits before that time.  The 
appellant essentially contends that VA failed in its due 
process duties by not informing her of the age requirement.  
While the Board is sympathetic to the appellant's arguments, 
the Board is unable to provide a legal remedy.  The Board is 
bound by the applicable statutes and regulations.  38 
U.S.C.A. § 7104(c).  38 C.F.R. §§ 3.55(a)(10)(i),(ii) 
specifically notes that for remarriages before December 16, 
2003, the application for reinstatement of DIC benefits must 
be received by VA before December 16, 2004.  Thus, in this 
case the applicable regulations preclude the appellant's 
recognition as a surviving spouse for purposes of DIC 
benefits who has remarried.  

Regarding her contentions that VA failed to fulfill its duty 
to notify her, federal laws authorizing monetary benefits are 
enacted by Congress, and, unless an individual meets all of 
the requirements of a particular law, she is not entitled to 
the benefit; indeed the benefit cannot be awarded, regardless 
of the circumstances.  See, e.g., Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 
110 S.Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 
522 (2002).  

While the appellant contends that she was unaware of the 
change in the law and did not receive notification thereof, 
the Board is bound to apply the law applicable at the time of 
the claim.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  
The Supreme Court of the United States has held that everyone 
dealing with the Government is charged with knowledge of 
federal statutes and lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 
1, 92 L. Ed. 10 (1947).  Thus, regulations are binding on all 
who seek to come within their sphere, "regardless of actual 
knowledge of what is in the [r]egulations or of the hardship 
resulting from innocent ignorance."  Id. at 385, 68 S.Ct. 1.  
Furthermore, VA is under no legal obligation to individually 
notify every potential claimant of her possible entitlement 
to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill 
v. Derwinski, 2 Vet. App. 451 (1991).

The Board is sympathetic to the appellant's claim and 
understands her assertions that she cared for the Veteran 
prior to his death and that it is unfair that she be denied 
benefits she was unaware of.  However, the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment of the United 
States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992), citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990). 

The Veterans Claims Assistance Act (VCAA) has been 
considered; however, the provisions of the VCAA have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  In the present case there is no legal basis upon 
which the sought DIC benefits may be awarded and the 
appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Entitlement to reinstatement of DIC benefits is denied.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


